UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 22, 2008 LINCOLN BANCORP (Exact name of registrant as specified in its charter) INDIANA 000-25219 35-2055553 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 905 Southfield Drive, Plainfield, Indiana 46168-0510 (Address of principal executive offices) (Zip Code) (317) 839-6539 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January 22, 2008, Lincoln Bancorp issued a press release reporting its results of operations and financial condition for the quarter and fiscal year ended December 31, 2007. A copy of the press release is attached as Exhibit 99.1 to this Current Report. The information disclosed under this Item 2.02, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference into any filing made under the Securities Act of 1933, except as expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99.1 Press Release dated January 22, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date:January 25, 2008 LINCOLN BANCORP By: /s/ John M. Baer John M. Baer, Secretary and Treasurer EXHIBIT INDEX Exhibit Number Description Location 99.1 Press Release dated January 22, 2008 Attached
